                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

THOMAS SCOTT, JR.,                                  )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Civil No. 3:17-cv-00868
                                                    )       Judge Trauger
JUSTIN MARTIN, ET AL.,                              )
                                                    )
       Defendants.                                  )

                                             ORDER

       On August 12, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 39), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that this case is

DISMISSED WITH PREJUDICE because there are no facts upon which a reasonable trier of fact

could find in favor of plaintiff on his claims.

       The Clerk shall enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

       It is hereby ORDERED.




                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge




     Case 3:17-cv-00868 Document 40 Filed 08/28/20 Page 1 of 1 PageID #: 250
